DETAILED ACTION
	This is in response to the above application filed on 03/27/2019. Claims 48-68 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 64 and 67 are objected to because of the following informalities:  Regarding claim 64, a “.” Should be added to the end of the sentence.  In line 2 of claim 67, “a proximal opening the filter device” should be changed to “a proximal opening of the filter device”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60 and 65-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 60 recites “a procedure site” in lines 2-3. It is unclear if this procedure site is referring to the procedure site set forth in claim 48 or if it is intending to reference a different procedure site. For the purpose of examination, the procedure site of claim 60 is interpreted as the same procedure site as claim 48.

	Claim 66 recites “a proximal portion of the filter device” in lines 1-2. It is unclear if this limitation is referring to the proximal portion set forth in claim 65 or if it is intending to recite a different proximal portion. 
Claim 67 recites “a proximal portion of the filter device” in line 3. It is unclear if this limitation is referring to the proximal portion set forth in claim 65, or if it is intending to recite a different proximal portion.
Claim 68 recites “the proximal portion of the filter device” in lines 2-3. It is unclear if this limitation is referring to the proximal portion set forth in claim 65, claim 67, or if it is intending to recite a different proximal portion.
For the purpose of examination, the “proximal portion of the filter device” in claims 65-68 are all interpreted as referring to the same proximal portion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48-51, 53, 54, 57, 60, 61, 63, 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Kleshinski et al. (US 2017/0181835) in view of Macoviak et al. (US 6,361,545).
Regarding claim 48, Kleshinski et al. discloses a method for filtering a vessel for emboli dislodged during a procedure performed within the vessel of a patient (Abstract, paragraph [0012]), the method comprising: positioning a filter device (12, FIG 1, paragraph [0042]) at a deployment site (Aortic arch) in the vessel (FIGs 7A-7J, paragraphs [0051-0053]), where the deployment site is downstream of a procedure site (The native aortic valve is the procedure site wherein the procedure is placement of a prosthetic valve); deploying the filter device such that a body (14, paragraph [0051]) of the filter device permits passage of the blood flow while restricting flow of emboli such that emboli within the blood flow is retained within the filter device (Paragraphs [0013, 0022, 0044, and 0055] disclose the mesh of the filter body allows for the passage of blood flow while trapping emboli); securing the filter device and emboli located therein within a catheter body (42, FIGS 7U-7ZZ) after the procedure (Paragraph [0057-0058]); and removing the catheter body, filter device, and emboli from the vessel (Paragraph [0058]).  
Kleshinski et al. is silent regarding a distal portion of the filter device including a sealing member and deploying the filter device such that a blood flow towards the filter device causes the sealing member to form a seal against a wall of the vessel.
However, Macoviak et al. teaches a filter device (132, FIGs 7A-8A, col 9 lines 36-54) for trapping emboli and allowing the passage of blood flow (Abstract, col 3 lines 19-44 and col 4 lines 9-27), wherein a distal portion (138) of the filter device includes a sealing member (142), and wherein the device is deployed such that a blood flow towards the filter device causes the sealing member to form a seal against a wall of the vessel (Col 9 line 63-col 10 line 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter device of Kleshinski et al. such that a distal portion of the filter device includes a sealing member and modifying the method to include deploying the filter device such that a blood flow towards 
Regarding claim 49, Kleshinski et al./Macoviak et al. disclose the invention substantially as claimed, as set forth above for claim 48. Kleshinski et al. further discloses deploying the filter device further comprising advancing a second catheter (64, FIGs 7N-7P) through a proximal opening (open downstream end 18) of the filter device (Paragraph [0055]) and constricting a proximal portion (Area of the filter body around self-sealing port 20) of the filter device about the second catheter to prevent emboli from between the second catheter and the proximal opening (Paragraph [0055] discloses port 20 will conform to and seal around the exterior of catheter 64, thus inhibiting or preventing accidental passage of emboli through the port while it is expanded to permit catheter passage).  
Regarding claim 50, Kleshinski et al./Macoviak et al. disclose the invention substantially as claimed, as set forth above for claim 49. Kleshinski et al. further discloses completing the procedure (FIG 7Q, paragraph [0055]; the procedure is deployment of prosthetic valve PV) and withdrawing the second catheter from the filter device (FIG 7R-7T, paragraphs [0055-0056]) while constricting the proximal portion of the filter device about the second catheter (Seal 20 remains constricted around catheter 64 while the catheter is withdrawn), and upon removal of the second catheter from the filter device, further constricting the filter device to prevent escape of emboli from the proximal opening (Paragraph [0056] discloses that after catheter 64 is removed from the filter device, seal 20 closes further to conform to the guidewire).  
Regarding claim 51, Kleshinski et al./Macoviak et al. disclose the invention substantially as claimed, as set forth above for claim 50. Kleshinski et al. further discloses securing the filter device and 
Regarding claim 53, Kleshinski et al./Macoviak et al. disclose the invention substantially as claimed, as set forth above for claim 50. Kleshinski et al. further discloses the filter device comprises a proximal sealing member (Self-sealing port 20, FIG 7K, paragraph [0048]), wherein the blood flow causes the proximal sealing member to form a proximal seal against the second catheter (Paragraph [0055] discloses port 20 will conform to and seal around the exterior of catheter 64. Due to the inverted shape of sleeve 58 at the port 20, blood flow would at least contribute to forming the seal by applying pressure between the material of the seal and the second catheter).  
Regarding claim 54, Kleshinski et al./Macoviak et al. disclose the invention substantially as claimed, as set forth above for claim 48. Kleshinski et al. further discloses the filter device is affixed to a distal end of the catheter body (FIG 2 shows the proximal end of filter device 12 is attached to the distal end of 42. FIGS 7K-7ZZ also show that throughout the duration of use, the filter body remains constrained to the distal end of 42).  
Regarding claim 57, Kleshinski et al./Macoviak et al. disclose the invention substantially as claimed, as set forth above for claim 54. Kleshinski et al. further discloses advancing a second catheter (Diagnostic catheter 60, FIG 7M, paragraph [0054]) through the catheter body (Via lumen 40 of 28, which passes through catheter body 42, FIGs 2, 3, and 7A) and the filter device (FIG 7M shows catheter 60 passes through the filter device) to perform the procedure (Diagnostic catheter 60 is used as part of the procedure of deploying the prosthetic valve).  
Regarding claim 61, Kleshinski et al./Macoviak et al. disclose the invention substantially as claimed, as set forth above for claim 48. Kleshinski et al. further discloses the filter device is positioned in an aorta (FIGS 7A-7K, paragraph [0051]).  
Regarding claim 63, Kleshinski et al./Macoviak et al. disclose the invention substantially as claimed, as set forth above for claim 48. Kleshinski et al. further discloses positioning the filter device at the deployment site in the vessel comprises advancing the filter device and catheter body through a femoral vessel (Paragraphs [0012, 0048, and 0049] disclose advancing the filter device and catheter body through the femoral artery).  
Regarding claim 65, Kleshinski et al. discloses a method for filtering of emboli that are dislodged during a medical procedure at a procedure site within a vessel of a patient (Abstract, paragraph [0012]), the method comprising: advancing a filter device (12, FIG 1, paragraph [0042]) to a deployment site (Aortic arch) in the vessel (FIG 7A, paragraph [0050]); deploying the filter device (Paragraph [0051], FIGs 7B-7J) in proximity to the procedure site (Aortic valve), where the filter device permits passage of blood therethrough (Paragraphs [0013, 0022, 0044, and 0055] disclose the mesh of the filter body allows for the passage of blood flow while trapping emboli); advancing a medical device (60, FIG 7M, paragraph [0054]) through the filter device to the procedure site (FIG 7M); performing a procedure in the vessel distally to the filter device using the medical device (Paragraph [0054] discloses medical device 60 can be used for angiography), where the procedure causes emboli in the flow of blood (FIG 7M shows embolic particles in the blood as the procedure site); withdrawing the medical device from the deployment site (FIG 7N, paragraph [0055] discloses withdrawing medical device 60) and further restricting the proximal portion of the filter device such that emboli remains within the filter device (Self-sealing port 20 closes in the absence of device 60); positioning the filter device and emboli located therein within a catheter (42, FIGS 7U-7ZZ) to prevent 8 of 10Application No.: 16/366,696Attorney Docket No.: MDRCNZ00100passing of emboli into blood flow (Paragraph [0057-0058]); and removing the catheter, filter device, and emboli from the patient (Paragraph [0058]).    

However, Macoviak et al. teaches a filter device (132, FIGs 7A-8A, col 9 lines 36-54) for trapping emboli and allowing the passage of blood flow (Abstract, col 3 lines 19-44 and col 4 lines 9-27), wherein a distal portion (138) of the filter device includes a sealing member (142), and wherein the device forms a first seal between a wall of the vessel at the deployment site using the sealing member causing a flow of blood into the filter device (Col 9 line 63-col 10 line 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter device of Kleshinski et al. such that a distal portion of the filter device includes a sealing member and modifying the method to include forming a first seal between a wall of the vessel at the deployment site using the sealing member causing a flow of blood into the filter device, as taught by Macoviak et al., for the purpose of having a passively expanding component to naturally and atraumatically seal against the aortic wall with the additional benefit of compensating for patient-to-patient variations in luminal diameter (Macoviak: Col 9 line 66-col 10 line 11).
Regarding claim 66, Kleshinski et al./Macoviak et al. disclose the invention substantially as claimed, as set forth above for claim 65. Kleshinski et al. further discloses constricting a proximal portion (Area of the filter body around self-sealing port 20) of the filter device about the medical device (60) to form a second seal about the medical device after advancing the medical device through the filter device (Paragraph [0054] discloses port 20 will conform to and seal around the exterior of 60, thus preventing any emboli from passing through the port). 
Regarding claim 67, Kleshinski et al./Macoviak et al. disclose the invention substantially as claimed, as set forth above for claim 65. Kleshinski et al. further discloses deploying the filter device further comprising advancing a second catheter (64, FIGs 7N-7P) through a proximal opening (open 
Regarding claim 68, Kleshinski et al./Macoviak et al. disclose the invention substantially as claimed, as set forth above for claim 67. Kleshinski et al. further discloses comprising completing the procedure (FIG 7Q, paragraph [0055]; the procedure is deployment of prosthetic valve PV) and withdrawing the second catheter from the filter device (FIG 7R-7T, paragraphs [0055-0056]) while constricting the proximal portion of the filter device about the second catheter (Seal 20 remains constricted around catheter 64 while the catheter is withdrawn), and upon removal of the second catheter from the filter device, further constricting the filter device to prevent escape of emboli from the proximal opening (Paragraph [0056] discloses that after catheter 64 is removed from the filter device, seal 20 closes further to conform to the guidewire).  
Regarding claim 48, Kleshinski et al. discloses in an alternative embodiment of FIGs 16A-16E, a method for filtering a vessel for emboli dislodged during a procedure performed within the vessel of a patient (Abstract, paragraph [0012]), the method comprising: positioning a filter device (170, FIGs 15B, paragraph [0073]) at a deployment site in the vessel (Within the treatment blood vessel, FIG 16A, paragraph [0075]), where the deployment site is downstream of a procedure site (The thrombus is the procedure site wherein the procedure is capturing and removing the thrombus); deploying the filter device such that a body of the filter device permits passage of the blood flow while restricting flow of emboli such that emboli within the blood flow is retained within the filter device (Paragraphs [0013, 0022, 0073, and 0075] disclose the mesh of the filter body allows for the passage of blood flow while trapping emboli); securing the filter device and emboli located therein within a catheter body (210, FIGS 
Kleshinski et al. is silent regarding a distal portion of the filter device including a sealing member and deploying the filter device such that a blood flow towards the filter device causes the sealing member to form a seal against a wall of the vessel.
However, Macoviak et al. teaches a filter device (132, FIGs 7A-8A, col 9 lines 36-54) for trapping emboli and allowing the passage of blood flow (Abstract, col 3 lines 19-44 and col 4 lines 9-27), wherein a distal portion (138) of the filter device includes a sealing member (142), and wherein the device is deployed such that a blood flow towards the filter device causes the sealing member to form a seal against a wall of the vessel (Col 9 line 63-col 10 line 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter device of Kleshinski et al. such that a distal portion of the filter device includes a sealing member and modifying the method to include deploying the filter device such that a blood flow towards the filter device causes the sealing member to form a seal against a wall of the vessel, as taught by Macoviak et al., for the purpose of having a passively expanding component to naturally and atraumatically seal against the aortic wall with the additional benefit of compensating for patient-to-patient variations in luminal diameter (Macoviak: Col 9 line 66-col 10 line 11).
Regarding claim 60, Kleshinski et al./Macoviak et al. disclose in the alternative embodiment the invention substantially as claimed, as set forth above for claim 48. Kleshinski et al. further discloses after deploying the filter device, a balloon catheter or a bristle-brush device is used to loosen emboli from a procedure site, in order to ensure capturing of emboli within the body of the filter device filter body (FIGs 16B-16E show the use of bristle brush device 222 to loosen the thrombus and retract the embolic material into the filter device for removal, paragraph [0075]).  

Claims 52, 55, 56, 58, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Kleshinski et al. (US 2017/0181835) in view of Macoviak et al. (US 6,361,545), further in view of Adams et al. (US 2014/0249568).
Regarding claim 52, Kleshinski et al./Macoviak et al. disclose the invention substantially as claimed, as set forth above for claim 51.
Kleshinski et al. is silent regarding restricting a distal opening of the filter device prior to withdrawing the filter device within the catheter body.  
However, Adams et al. teaches a cylindrical shaped filter device (110, FIGs 3A-3B, paragraphs [0037-0038]) for permitting passage of blood flow while restricting flow of emboli (Abstract, paragraphs [0003 and 0037]), wherein a method of using the filtering device comprises restricting a distal opening (Opening on the left side of the device as viewed in FIG 3A) of the filter device prior to withdrawing the filter device within a catheter body (“C”, FIGS 3A-3B. Paragraph [0038] discloses wire 114 attaches to the distal opening at crimp tube 112 and retracts the filter device into catheter C. Prior to entering reduced diameter catheter C, the distal opening is restricted in size). Adams further discloses that removal of the filter device can also be achieved by retracting a proximal end of the filter device (Paragraph [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Kleshinski et al./Macoviak et al. to comprise restricting a distal opening of the filter device prior to withdrawing the filter device within the catheter body, as taught by Adams et al., for the purpose of removing the filter device while capturing and removing emboli within the device during retraction (Adams: paragraph [0038]). Such a modification would have achieved the predictable results of minimizing a diameter of the filter device for removal through the catheter, with the additional benefit of inverting the device at the distal end to ensure emboli does not escape during removal.  
Regarding claims 55 and 56, Kleshinski et al./Macoviak et al. disclose the invention substantially as claimed, as set forth above for claim 54.
Kleshinski et al. is silent regarding wherein prior to deploying the filter device, the filter device is inverted within the catheter body, and wherein deploying the filter device comprises securing a proximal end of the filter device within the catheter body while withdrawing the catheter body relative to the filter device and/or advancing a proximal end of the filter device out of the catheter body such that the filter device everts into position within the vessel.
However, Adams et al. teaches cylindrical shaped filter device (100, FIGs 2A-2B, paragraphs [0034-0036]) for permitting passage of blood flow while restricting flow of emboli (Abstract, paragraphs [0003 and 0035]), wherein a method of using the filtering device comprises prior to deploying the filter device, the filter device is inverted within the catheter body (catheter body C, paragraph [0035] discloses the filter device will evert as it exits the catheter body. Therefore, it is interpreted as being inverted within the catheter body prior to deployment), and wherein deploying the filter device comprises securing a proximal end of the filter device within the catheter body (Proximal end 105 is secured within catheter body C) while withdrawing the catheter body relative to the filter device and/or advancing a proximal end of the filter device out of the catheter body (Deployment is achieved by retracting catheter C relative to a stationary end 105 or extending 106 which is attached to proximal end 105 relative to catheter body C) such that the filter device everts into position within the vessel (Paragraph [0035], FIG 2B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method such that the filter device is inverted within the catheter body and deployed by withdrawing the catheter body or advancing the filter body out of the catheter body such that the filter device everts into position within the vessel, as taught by Adams et al., for the purpose of achieving the predictable result of deploying the filter body from the catheter, with the additional benefit of 
Regarding claims 58 and 59, Kleshinski et al./Macoviak et al. disclose the invention substantially as claimed, as set forth above for claim 54.
Kleshinski et al. is silent regarding restricting a distal end of the body of the filter device to prevent emboli from passing through the distal end and withdrawing the distal end of the body of the filter device into the catheter body such that the body of the filter device filter body inverts within the catheter body.  
However, Adams et al. teaches a cylindrical shaped filter device (110, FIGs 3A-3B, paragraphs [0037-0038]) for permitting passage of blood flow while restricting flow of emboli (Abstract, paragraphs [0003 and 0037]), wherein a method of using the filtering device comprises restricting a distal end (Opening on the left side of the device as viewed in FIG 3A) of the body of the filter device to prevent emboli from passing through the distal end (Paragraph [0038] discloses the distal end of the filter device inverts and prevents emboli from escaping the distal end) withdrawing the distal end of the body of the filter device  into the catheter body such that the body of the filter device filter body inverts within the catheter body (“C”, FIGS 3A-3B. Paragraph [0038] discloses wire 114 attaches to the distal opening at crimp tube 112 and retracts the filter device into catheter C. the filter body is inverted as it is pulled into the catheter body). Adams further discloses that removal of the filter device can also be achieved by retracting a proximal end of the filter device (Paragraph [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Kleshinski et al./Macoviak et al. to comprise restricting a distal end of the body of the filter device to prevent emboli from passing through the distal end and withdrawing the distal end of the body of the filter device into the catheter body such that the body of the filter device filter body inverts within the catheter body, as taught by Adams et al., for the purpose of removing the filter device .  
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Kleshinski et al. (US 2017/0181835) in view of Macoviak et al. (US 6,361,545), further in view of Behfar et al. (US 2019/0336264).
Regarding claim 62, Kleshinski et al./Macoviak et al. disclose the invention substantially as claimed, as set forth above for claim 48.
Kleshinski et al. is silent regarding positioning the filter device at the deployment site in the vessel comprising advancing the filter device and catheter body through a radial vessel.  
However, Behfar et al. teaches delivering a catheter body (120, FIG 1, paragraph [0030]) carrying a filter device (200, FIG 2, paragraph [0032]) to the aortic arch by advancing the filter device and catheter body through a radial vessel (Paragraph [0031]).  Behfar et al. further discloses a femoral, transapical or a transvenous transeptal approach could alternatively be used (Paragraph [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method such that the catheter body and filter device are advanced through a radial vessel, as taught by Behar et al., for the purpose of substituting a commonly known technique for achieving the predictable result of accessing the aortic arch. 
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Kleshinski et al. (US 2017/0181835) in view of Macoviak et al. (US 6,361,545), further in view of Don Michael (US 2013/0289716).
Regarding claim 64, Kleshinski et al./Macoviak et al. disclose the invention substantially as claimed, as set forth above for claim 48.

However, Don Michael teaches a device and method of filtering a vessel for emboli dislodged during a procedure (Via filter 302, paragraphs [0127-0130], FIG 11) , wherein the method further comprises passing a portion of the blood flow exterior to a body of the patient, through an external filter, and returning the blood flow back to an artery in the patient (FIG 11, paragraphs [0132-0136] disclose passing a portion of blood flow exterior to the body via tube 308, through an external filter 312, and back into the circulatory system).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method to comprise passing a portion of the blood flow exterior to a body of the patient, through an external filter, and returning the blood flow back to an artery in the patient, as taught by Don Michael, for the purpose of further removing emboli from the blood vessel and decrease the risk of complications due to emboli dislodged during a procedure performed within the vessel (Don Michael: paragraph [0129]).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771